Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 31, 2022

                                     No. 04-22-00594-CR

                              EX PARTE Jorge Ramos PALOS,

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10384CR
                          Honorable Tully Shahan, Judge Presiding


                                        ORDER
         Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s
brief is due December 30, 2022. Further motions for extension of time will be disfavored.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court